DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US2014/0256771) in view of Roos et al (US 2009/0311720) and Kubota et al (US 7,285,554).  
Scope of prior art
Cao et al teach the compounds of instantly claimed formula (I) which meet the structural limitations set forth in the herein rejected claims (See pages 20, 21, 24 and 25).  Cao et al further describe the disclosed compound as inhibitor of SOC channel activity and suggest its use in treatment of diseases that would benefit from inhibition of SOC activity (abstract).  With regards to treatment Cao teaches: 

    PNG
    media_image1.png
    303
    414
    media_image1.png
    Greyscale

	To summarize, Cao recognizes the importance of controlling calcium influx in order to reduce inflammation that occurs after injury.
Ascertaining the difference
	Cao et al teach the instantly claimed compounds and the role of calcium influx in controlling inflammation following an injury, but fail to specifically traumatic brain injury as a condition that would benefit from inhibition of SOC activity.
Secondary reference
	Roos et al teach that agents that regulate store operated calcium entry can be used in treatment of disease associated with calcium dysregulation (paragraphs [0005] – [0007].  The list of such diseases includes traumatic brain injury (paragraphs [0065], [0540], [0543] and that 
Additional secondary reference
Kubota et al teach (column 13, lines 1-7):

    PNG
    media_image2.png
    138
    419
    media_image2.png
    Greyscale

The teaching Kubota further supports the assertion by Cao and Roos that CRAC inhibitors inhibit inflammatory cells and can therefore be used to protect tissues from damage by inflammatory response.  Kubota specifically lists inflammation in brain tissues and protection after brain injury.

Obviousness
	One skilled in the prior to the earliest effective filing date of the instant application would have found it obvious to treat traumatic brain by administering to a subject in need of such treatment inhibitors of SOC channel activity.  It would have been obvious to select the instantly claimed compounds because their structure and CRAC inhibitory activity is taught by Cao.  Treatment of brain injury events is supported by independently by Cao, Kubota and Roos.  All three references cite the reduction in inflammatory response as a result of CRAC inhibition as being protective against injury caused by inflammation.  Roos and Kubota specifically list brain injury.  In view of the above teaching one skilled in the art would have found it obvious to treat traumatic brain injury by administering to a subject in need thereof the CRAC inhibitors described by Cao.
Motivation:  To protect the brain tissue from damages due to inflammation following a traumatic event.
Suggestion: Cao, Kubota and Ross all suggest calcium influx as being responsible in activation of inflammatory response and describe the role of CRAC inhibition in protection of tissues from the damage caused by inflammation.
Expectation of success:  One skilled in the art would expect to be successful in treatment of brain injury by administration of CRAC inhibitors of Cao because 1) Cao describes the activity of the compounds as CRAC inhibitors. One would therefore expect CRAC inhibition to take place following administration of the active agent.  2) Art clearly describes the mechanism by which CRAC inhibition protects tissues from inflammation.  Based on sound scientific explanation one would expect that by administering CRAC inhibitors following a brain injury event inflammation and damage to brain tissue can be reduced which examiner is interpreting as treatment of brain injury.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,478,435 in view of Cao et al. (US2014/0256771)
Scope of ‘435:
Claims of the ‘435 patent are directed to a method of treating brain injuty or stroke by administration of compound of formula (II)
	Difference:

	Secondary reference:
	Cao et al teach that both the compound in the instant claims and that in the ‘435 patent are CRAC inhibitors.
	Obviousness
	One skilled in the art would have found it obvious to utilize the instantly claimed compound of formula (I) in a method of treating traumatic brain injury or stroke instead of the compound recited in the ‘435 patent.  The substitution one CRAC inhibitor for another CRAC inhibitor would predictably result the instantly claimed invention because both compounds exhibit the desired activity.

Claims 1-15  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 8754219 in view of Cao et al. (US2014/0256771), Roos et al (US 2009/0311720) and Kubota et al (US 7,285,554).
Claims 1-15  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 9611233 in view of Cao et al. (US2014/0256771), Roos et al (US 2009/0311720) and Kubota et al (US 7,285,554).

The reasoning set forth below applies to both rejections.

Scope of the ‘219 patent:
Claims of the ‘219 patent are directed to compound having the structure of Formula (III) which is the same compound as the active agent in the instant claims.
Ascertaining the difference:

Secondary references
Secondary references
Cao et al teach the compounds of instantly claimed formula (I) which meet the structural limitations set forth in the herein rejected claims (See pages 20, 21, 24 and 25).  Cao et al further describe the disclosed compound as inhibitor of SOC channel activity and suggest its use in treatment of diseases that would benefit from inhibition of SOC activity (abstract).  	
Roos et al teach that agents that regulate store operated calcium entry can be used in treatment of disease associated with calcium dysregulation (paragraphs [0005] – [0007].  The list of such diseases includes traumatic brain injury (paragraphs [0065], [0540], [0543] and that store operated channel blockers are suggested for treatment of traumatic brain injury (paragraph [0545]).
Kubota et al teach (column 13, lines 1-7):

    PNG
    media_image2.png
    138
    419
    media_image2.png
    Greyscale

The teaching Kubota further supports the assertion by Cao and Roos that CRAC inhibitors inhibit inflammatory cells and can therefore be used to protect tissues from damage by inflammatory response.  Kubota specifically lists inflammation in brain tissues and protection after brain injury.
Obviousness
	In view the activity of compounds of the ‘219 patent as inhibitors of CRAC channel as disclosed by Cao and the teachings of Kubota and Roos directed to inhibition of calcium influx 



Conclusion
Claims 1-15 are pending
Claims 1-15 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628